      Case 4:10-cv-00613 Document 71 Filed on 05/29/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 May 29, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

WALTER ALEXANDER SORTO,                           §
    Petitioner,                                   §
                                                  §
v.                                                §                          H-10-CV-613
                                                  §
LORIE DAVIS, Director,                            §
Texas Department of Criminal Justice,             §
Correctional Institutions Division,               §
      Respondent.                                 §

                                             ORDER

       Before the Court is Petitioner’s request for funding, pursuant to 18 U.S.C. § 3599(f), for a

comprehensive adaptive functioning assessment in support of his Atkins claims. (Doc. No. 41).

The Court previously denied Petitioner’s funding request based on the Fifth Circuit’s then-

operative interpretation of § 3599(f). (Doc. No. 47). However, after the United States Supreme

Court concluded that “the Fifth Circuit’s interpretation of § 3599(f) is not a permissible reading of

the statute,” Ayestas v. Davis, 138 S. Ct. 1080, 1095 (2018), the Fifth Circuit vacated this Court’s

funding denial and remanded for reconsideration in light of Ayestas. (Doc. No. 61).

       Having considered the Fifth Circuit’s remand order, Ayestas, and the parties’ supplemental

briefing on the issue, the Court finds that funding for a comprehensive adaptive functioning

assessment is “reasonably necessary” for Petitioner’s representation. 18 U.S.C. § 3599(f). Further,

the Court hereby certifies that an additional $7,500 in funding to hire Dr. Gilbert Martinez to

perform said assessment is “necessary to provide fair compensation for services of an unusual

character or duration.” 18 U.S.C. § 3599(g)(2).
     Case 4:10-cv-00613 Document 71 Filed on 05/29/20 in TXSD Page 2 of 2




       Petitioner’s Motion for Reasonably Necessary Services of Psychologist (Doc. No. 41) is

GRANTED. The Court authorizes counsel for Sorto to secure the services of Dr. Gilbert Martinez

in the total amount of $7,500.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas, this the 29th day of May, 2020.



                                                  ________________________________
                                                  KEITH P. ELLISON
                                                  UNITED STATES DISTRICT JUDGE




                                              2
